Citation Nr: 0810401	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  03-22 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to a rating higher than 50 percent for 
service-connected post-traumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

In December 2004, the Board denied service connection for 
rosacea and tinea pedis, and for degenerative disc disease of 
the lumbar spine.  The remaining issues were remanded.  

While the case was in remand status, in January 2006, the RO 
granted service connection for residuals of a shell fragment 
wound of the head and right shoulder with a noncompensable 
evaluation, effective in June 1999.  The file does not show 
that the veteran disagreed with any aspect of that grant.  
Thus, there is no question as to that issue for the Board to 
resolve.  See 38 U.S.C.A. § 7104(a) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A videoconference hearing in this case was held in April 
2004.  The Veterans Law Judge, who held that hearing, retired 
while the case was in remand status.  The veteran was 
notified of his right to have another hearing before a 
currently sitting Veterans Law Judge.  38 C.F.R. § 20.700 
(2007).  He has requested that such hearing be held at the 
RO.  38 C.F.R. § 20.1304 (2007).  Such a hearing should be 
scheduled.  38 C.F.R. § 20.704 (2007).  

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a Travel Board 
hearing.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



